Order, Family Court, Bronx *294County (Gayle Roberts, J.), entered on or about November 16, 1999, inter alia, awarding custody of the subject child to petitioner father, unanimously affirmed, without costs.
The award of custody is supported by the weight of the evidence, including testimony and forensic evaluations received in prior proceedings, showing, inter alia, that respondent mother repeatedly and willfully refused to cooperate with petitioner’s visitation before disappearing with the child altogether for a year (see Vernon v Vernon, 296 AD2d 186, 192 [2002], lv granted 99 NY2d 568 [2003]). We have considered and rejected respondent’s other arguments. Concur — Nardelli, J.P., Sullivan, Rosenberger, Wallach and Gonzalez, JJ.